DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 5 and 7 are amended by Examiner’s amendment.
Claims 2-7 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, James Tarolli (Reg. No. 36029) on 6/8/21.
	The application has been amended as follows:

Claim 5
Each recitation of "the tune" should be replaced by "a tune".

Claim 7
The language of claim 7 should be amended as follows:

	A method of producing a torque damping component for use in an electric power assisted steering system, the method comprising the steps of: 
	receiving a first signal from a steering velocity sensor indicative of a steering velocity and determining a sign of the first signal, 
	receiving a second signal from a steering position sensor and determining a sign of the second signal, determining whether a steering wheel is moving away from a centre position or returning to the centre position from the determined signs of the first and second signals, and setting a value of the torque damping component using a first function which includes both a linear function of steering column velocity and a quadratic function of column velocity when the steering wheel is moving away from the centre position and sets a value of the torque damping component using a second function different from the first function and which includes both a linear function of steering column velocity and a quadratic function of column velocity when the steering wheel is returning to the centre position, [[and]]
	detecting at least one of a change in a direction of steering corresponding to a return to the centre position following movement away from the centre position and a movement away from the centre position following a return to the centre position and upon detection applying a blend of the first and second functions to ensure a gradual transition in the torque damping component from one function to the other function[[.]], and
	controlling the electric power assisted steering system using the torque damping component.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20150353124 ("Chai"), US20120197493 ("Fujimoto"), and US20180065660 ("Aoki").
	The following is the Examiner's statement of reasons for allowance:
	Chai discloses a control computing unit that calculates current axial force of a steering rack based on a turning current. Moreover, the control computing unit calculates lateral axial force of the steering rack based on a lateral acceleration. Then, the control computing unit calculates steering reaction force based on the current axial force at a time of a steering increasing operation of a steering wheel, and calculates the steering reaction force based on the current axial force and the lateral axial force at a time of a steering returning operation of the steering wheel.
	Fujimoto discloses a steering angle estimation section that calculates a front-wheel-side estimative steering angle and a rear-wheel-side estimative steering angle through use of wheel speeds of respective wheels, and averages these steering angles to thereby obtain an accurate estimative steering angle. It also calculates an estimative steering angle difference between the steering angles. An axial force estimation section calculates a base axial force through use of the estimative steering angle and a vehicle speed, and calculates a correction axial force which applies an axial force difference (hysteresis) to the base axial force in accordance with a turning or returning operation by a driver. The axial force estimation section adds the base axial force and the correction axial force together to thereby calculate an accurate estimative axial force. 
	Aoki discloses a return control unit in which a driver steering correcting unit calculates a correction amount outputted in relation to any calculation quantity in a calculation process for a return control amount, based on a steering torque and steering wheel position-related information, such that the return control amount is maintained or increased when a steering torque is applied in a returning direction towards a neutral position of a steering wheel, and the return control amount is reduced when the steering torque of which an absolute value is equal to or greater than a predetermined critical value is applied in a turning direction away from the neutral position of the steering wheel. The steering wheel position-related information is information of which a value when the steering wheel is at the neutral position is zero and the value is positive or negative based on a steering wheel position in relation to the neutral position. 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claim 7. The prior art does generally discuss key elements related to the claimed invention, including general power steering systems that determine the steering wheel approaching or moving away from the neutral position. However, the claimed invention also recites aspects regarding receiving a first signal from a steering velocity sensor indicative of a steering velocity and determining a sign of the first signal, receiving a second signal from a steering position sensor and determining a sign of the second signal, determining whether a steering wheel is moving away from a centre position or returning to the centre position from the determined signs of the first and second signals, and setting a value of the torque damping component using a first function which includes both a linear function of steering column velocity and a quadratic function of column velocity when the steering wheel is moving away from the centre position and sets a value of the torque damping component using a second function different from the first function and which includes both a linear function of steering column velocity and a quadratic function of column velocity when the steering wheel is returning to the centre position, detecting at least one of a change in a direction of steering corresponding to a return to the centre position following movement away from the centre position and a movement away from the centre position following a return to the centre position and upon detection applying a blend of the first and second functions to ensure a gradual transition in the torque damping component from one function to the other function, and controlling the electric power assisted steering system using the torque damping component. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663